Citation Nr: 0025595	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-21 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the left leg, to include cellulitis, phlebitis and 
varicose veins.

2.  Entitlement to service connection for hypertension, to 
include claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in April 1997, the RO denied 
service connection for bilateral hearing loss, tinnitus and 
elevated liver enzymes.  The veteran submitted a timely 
notice of disagreement with respect to such determinations; 
however, he has since withdrawn those matters from appeal.  
See 38 C.F.R. § 20.204 (1999).

The Board notes that on VA Form 9s received in May 1998 and 
August 1999, respectively, the veteran requested a hearing 
before a member of the Travel Board.  In August 1999, the RO 
sent the veteran a letter informing him of his various 
hearing options.  He was informed that if he chose a local 
hearing before a decision review officer (DRO) at the RO, his 
name would be removed from the list of persons awaiting a 
hearing before a Board Member at the RO.  The veteran 
responded that he would like a hearing before a DRO at the 
RO.  The veteran was thus removed from the Travel Board 
docket.  See 38 C.F.R. § 20.704(e) (1999).  At the time of 
his November 1999 RO hearing, the veteran was further advised 
of his right to a hearing before a member of the Board either 
at the RO or in Washington, D.C.  He did not, at that time, 
or since, make a renewed request for a Board hearing.  

The claims of entitlement to an evaluation in excess of 50 
percent for service-connected PTSD and entitlement to TDIU 
benefits are discussed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  There is no competent evidence of record relating 
residuals of injury to the left leg, to include diagnoses of 
cellulitis, phlebitis and varicose veins, to the veteran's 
military service.

2.  The record contains a competent opinion that service-
connected PTSD symptomatology exacerbates the veteran's 
diagnosed hypertension.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of injury to the left leg, to include diagnoses of 
cellulitis, phlebitis and varicose veins, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as hypertension, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well Groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

Generally, for a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis

Left Lower Extremity

From a review of service medical records, injury and/or 
abnormality of the left lower extremity is not apparent.  At 
entrance the veteran did report incurrence of a cut on his 
leg in training.  He also reported a trick knee.  A trick 
right knee, not considered disabling, was noted.  The leg cut 
was not localized to either the left or right extremity in 
the service reports at entrance.  In any case, on the reports 
of medical examination and history at discharge, the lower 
extremities were clinically evaluated as normal, without 
notation of relevant complaints, findings or diagnoses.  Nor 
is there competent evidence of any left lower extremity 
problems in the interim between service entrance and 
discharge.  See 38 C.F.R. § 3.303(a),(b).

By way of history, the Board continues to note that the 
veteran did not file a claim for VA benefits for many years 
after discharge.  In his initial 1991 claim, and in 
connection with VA examination conducted in May 1991, the 
veteran did not report complaints pertinent to his left lower 
extremity.  The VA examination report describes his lower 
extremities as normal.  A VA evaluation report dated in 
July 1991 does include note of torn ligaments to the left 
knee in conjunction with a motorcycle accident.  The 
veteran's vascular system was described as normal at that 
time.

Records dated from June to November 1994 document treatment 
for left lower extremity complaints, diagnosed as cellulitis 
and phlebitis.  Those same records note that the veteran had 
diabetes of two years' duration, and that he had been treated 
in the emergency room a year earlier for a "busted vein."  

In August 1996, the veteran claimed benefits based on hearing 
loss but did not report left lower extremity problems.  In 
connection with VA psychiatric examination in October 1996, 
he included a history of involvement in a car wreck and 
stated that his "legs were bothering him some" since that 
time.  That VA examination report contains no diagnoses or 
findings pertinent to the lower extremities.  

In connection with his personal hearing in October 1997, the 
veteran reported that during in-service training he was 
repelling off of a tower when he injured his left leg.  
Transcript at 4.  He reported that such injury was not 
recorded in service records, but that thereafter he would 
experience cramps in his leg.  He indicated that he had first 
received post-service treatment for his left extremity in 
1991.  The Hearing Officer asked the veteran if he had had 
any other injuries in the interim between service and 1991 
that could have caused his leg problems.  The veteran said 
no.  Transcript at 6.  

In April 1998, the Social Security Administration (SSA) 
awarded the veteran disability benefits.  The SSA report 
cites medical findings and conclusions as follows:  

Dr. C.A. saw the veteran from June to August 1994 for 
multiple varicosities on the left lower extremity, with 
evidence of old thrombophlebitis, diabetes mellitus and mild 
hypertension.  That physician did not opine that any left 
lower extremity disability was related to service.

Dr. D.B. saw the veteran from October to December 1995 for 
cellulitis of the left leg and in late November 1995 noted 
the veteran would be off work until that condition resolved 
itself.  In January 1996 Dr. D.B. noted reduced swelling in 
the left lower extremity and in March 1996 Dr. D.B. indicated 
the veteran could not spend extended time walking or 
standing.  Dr. D.B. did not opine that any left lower 
extremity disability was related to service.

In March 1996, Dr. F.G. noted left lower extremity pain and 
discomfort and diagnosed venous stasis without active ulcer 
or cellulitis.  Dr. F.G. also noted peripheral neuropathy 
involving the left lower extremity.  Dr. F.G. did not opine 
that any left lower extremity disability was related to 
service.

The SSA report also includes note of the veteran's hearing 
testimony, including his report of having fallen off a 
platform in November 1995 and injuring his leg.

In short, the Board notes that the evidence of record 
suggests that the veteran injured his left leg subsequent to 
service despite his RO hearing testimony to the contrary.  
The evidence also includes note of nonservice-connected 
health problems such as diabetes mellitus with lower 
extremity neuropathy.  The record does not, however, contain 
any opinion by a competent medical professional relating the 
veteran's left lower extremity problems to in-service injury 
or otherwise relate an identified left lower extremity 
disability to his period of service.

The Board here recognizes that the veteran himself has 
reported in-service injury and a continuity of symptoms 
thereafter.  The record does not reflect that he possesses a 
recognized degree of medical knowledge to render his own 
opinions on medical diagnoses or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In that 
regard, the Board further notes that combat veterans such as 
the veteran in this case are afforded special consideration 
and are given the benefit of the doubt in disability cases, 
i.e., in the case of any veteran who engaged in combat with 
the enemy in active service, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

However, the Court has clarified that the presumptions of 
38 U.S.C.A. § 1154(b) are applicable to the in-service 
incurrence prong of the Caluza test, but not to the elements 
of current disability or nexus between a current disability 
and service.  Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc).

The denial herein is based not upon the Board's doubt of an 
in-service injury to the left lower extremity, but rather, 
the denial is based upon the absence of any competent nexus 
opinion relating currently diagnosed left lower extremity 
disability to the veteran's reported in-service injury or 
otherwise relating such to service.  The Board also notes 
that the nature of the veteran's lower extremity problems are 
not such that a lay person can diagnose and/or relate to 
ongoing symptoms.  Cf. Savage, supra. 

As the record does not contain the requisite medical opinion 
relating currently diagnosed left lower extremity disability, 
to include cellulitis, phlebitis and varicose veins, to 
service, the veteran's claim is denied as not well grounded.  
See Caluza, supra.

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to those claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997);  see 
also Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded).  There is thus no duty on the part of VA to 
afford the veteran an examination.  See Brewer v. West, 11 
Vet. App. 228, 235 (1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2000); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the instant case, however, the veteran 
has not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.


Hypertension

For a claim of secondary service connection to be well 
grounded there must be medical evidence to connect the 
asserted secondary condition to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996); Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

The veteran is service-connected for PTSD.  In a statement 
dated in December 1999, a licensed social worker set out a 
summary of the veteran's PTSD counseling status, and stated 
that at times the veteran's temper exacerbated his problems 
with high blood pressure.  The law provides that service 
connection may be warranted for disability proximately due to 
or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 
449 (1995).  Based on the competent medical evidence 
suggesting a relationship between service-connected PTSD the 
veteran's hypertension, the claim is well grounded.

Since the veteran's claim of entitlement to service 
connection for hypertension is well grounded, VA has the duty 
to assist him in the development of the claim by obtaining 
relevant records that could possibly substantiate the claim 
and by conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  Further indicated development is discussed in the 
remand portion of this decision.


ORDER

Service connection for residuals of injury to the left leg, 
to include cellulitis, phlebitis and varicose veins is 
denied.

The claim of entitlement to service connection for 
hypertension, to include claimed as secondary to service-
connected PTSD, is well grounded; to that extent only the 
claim is granted.


REMAND

Herein above, the Board has determined the veteran's 
secondary service connection claim for hypertension to be 
well grounded.  However, based on the general nature of the 
MSW's statement, without reference to clinical findings or 
specifics of the veteran's medical history, the Board is of 
the opinion that an examination opinion that considers the 
longitudinal history of the veteran's psychiatric and 
cardiovascular status and more clearly states the 
relationship, if any, between the two, would be probative of 
the claim.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist 
under 38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The Board continues to note that the last comprehensive 
examination pertinent to PTSD was conducted in December 1998.  
At that time, the veteran's assigned Global Assessment of 
Functioning (GAF) was 65.  He was fully oriented without 
evidence of psychosis, delusions, hallucinations, or memory 
impairment.  His mood was mildly down, with note of a fair 
amount of prescribed anti-depressant.  The veteran reported 
doing "fairly well" if he stayed away from people and was 
not working at the time.  VA outpatients records dated 
thereafter, and up to October 1999, note continued monthly 
psychiatric treatment.  Entries include note of PTSD in some 
degree of remission and/or that such was "ameliorated."  

However, the veteran has continued to assert increased 
symptomatology and, in a statement dated in December 1999, a 
licensed social worker set out a summary of the veteran's 
PTSD counseling status, stating that such continued to have a 
significant impact on the veteran's life.  The social worker 
stated that the veteran had a tendency to isolate from family 
and friends, had sleeping problems, recurrent nightmares, and 
a tendency to lose his temper.  The social worker noted the 
veteran's report of difficulty remembering where he was.  The 
social worker stated that the veteran's PTSD symptoms were 
severe and resulted in severe occupational and social 
impairment affecting his ability to function on a day-to-day 
basis, and that the veteran had been unable to establish or 
maintain effective relationships with others.  Such 
conclusions appear inconsistent with the outpatient reports 
prepared by the veteran's physician.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Also, in Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court 
held that examination that was two years old was too remote 
to adequately rate the veteran's psychiatric disability where 
he had claimed increased symptomatology.  Based on the above, 
the Board finds that the existing record is inadequate and 
that remand is required to ensure rendering of a fully 
informed decision.  See also Ascherl, supra.

Insofar as the question of entitlement to TDIU is 
inextricably intertwined with the veteran's claim of 
entitlement to an increased evaluation for PTSD, adjudication 
of the TDIU question is deferred pending the results of this 
remand.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD or 
hypertension since October 1999.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should attempt to obtain 
information from the veteran's former 
employers as to the reasons for 
termination of the veteran's employment.  
The veteran should is invited to submit 
any employment records to which he has 
access.

3.  The RO should schedule the veteran 
for an appropriate examination to 
determine the current severity of the 
service connected PTSD  The examiner 
should review the claims folder, 
including this remand, before the 
examination.  The examiner is requested 
to comment on whether the veteran's PTSD 
causes deficiencies in most areas such as 
work, family relations, judgment , 
thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals, 
intermittently illogical speech, obscure 
or irrelevant, near continuous panic, or 
depression  affecting the ability to 
function independently, appropriately and 
effectively, impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene 
;difficulty in adapting to stressful 
circumstances, or an inability to 
establish and maintain effective 
relationships.  The examiner is also 
requested to comment on whether there is 
gross impairment of thought processes or 
communication; persistent delusion or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
himself or others; intermittent 
activities of daily living; 
disorientation to time or place; or 
memory loss for names of close relatives, 
his own occupation or his own name.  The 
examiner should also provide a current 
and past year GAF score, and provide an 
opinion as to the impact of the 
disability on the veteran's overall level 
of functioning, and, his employability.  
Finally, the examiner is requested to 
express an opinion as to whether PTSD, 
either alone, or in conjunction with 
hypertension would preclude the veteran 
from maintaining gainful employment for 
which his education and occupational 
experience would otherwise qualify him.

5.  The RO should schedule the veteran 
for an appropriate examination to 
determine whether he has hypertension, 
and if so, its current level of severity.  
The examiner must review the claims 
folder, including a copy of this remand, 
before the examination.  The examiner is 
requested to comment on whether it is at 
least as likely as not that current 
hypertension had its onset in  service or 
was caused or aggravated by the service 
connected PTSD.  A complete rational for 
all conclusions should be provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to an increased 
evaluated for PTSD, with consideration of 
the regulatory criteria in effect prior 
and subsequent to November 7, 1996, as 
well as consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.16(a),(b) (1999), as 
applicable, and also re-adjudicate the 
questions of entitlement to service 
connection for hypertension, with 
consideration of 38 C.F.R. § 3.310(a) and 
Allen, supra.  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

